PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed belated appeals from the January 4, 2016, judgments and sentences in Escambia County Circuit Court case numbers 2014 CF 004814 B and 2014 CF 004906 A. Upon issuance of mandate in this cause, copies of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal in each of the two cases. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ROWE, KELSEY, and JAY, JJ., CONCUR.